Citation Nr: 1644563	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  08-09 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a chronic lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

In the September 2010 decision, the Board reopened and remanded the claim of entitlement to service connection for a chronic lung disorder.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an April 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The September 2010 Board decision referred the Veteran's claims to reopen the issues of entitlement to service connection for disabilities of the neck, left shoulder, head injury, and low back, as well as hearing loss to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case (SOC).  A SOC was issued as to all five issues in June 2015; however, the Veteran failed to perfect an appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, these matters are not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).



FINDING OF FACT

A chronic lung disability, to include pneumothorax, did not have its onset in service and is not otherwise related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have a lung disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By a letter dated in June 2007, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  To this end, the AOJ obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records.  The Board notes that the pending claim was remanded in September 2010 in order to obtain a VA examination.

Pursuant to the Board Remand, the Veteran was afforded a pertinent VA examination with a medical opinion in September 2013, the report of which is of record.  The report provided by the September 2013 VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate physical examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2013 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has a chronic lung disability, which was incurred as a result of an in-service motor vehicle accident.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1946 to February 1949.  STRs dated July 1947 show that the Veteran was treated for "somatization reaction, manifested by multiple complaints of pain and weakness, referred to gastrointestinal and respiratory system."   STRs further indicate that the Veteran was injured in a jeep accident in April 1948.  On the 10th day of his hospitalization, he said he had coughed blood, and the doctor wrote that sputums were ordered.  Laboratory studies show that sputum tests over the next three days were negative for pulmonary tuberculosis.  According to a radiology report, dated in May 1948, a chest x-ray was obtained due to "chronic bronchitis."  The chest x-ray was negative.  The progress notes do not explain the report of chronic bronchitis.  Later in May 1948, the Veteran was noted to be improving steadily.  At discharge, he was diagnosed as having subacromial bursitis, with no mention of a lung or chest condition.  In September 1948, the Veteran was hospitalized for a sore throat; his previous medical history noted that he had been in a jeep accident in 1948, had dislocated his shoulder in March 1948, and was "otherwise negative."  In the course of evaluation, a chest X-ray was taken which was negative.  The Veteran's February 1949 separation examination did not reveal any complaints or findings of respiratory disability.

In October 1962, the Veteran filed a claim of entitlement to service connection for residuals of a jeep accident.  He was afforded a VA examination in April 1963, at which time the examiner noted that the Veteran's chest was symmetrical and his lungs were clear to percussion and aucillation.  Also of record was a letter from Philippine General Hospital, confirming that the Veteran had been hospitalized in that facility from December 1970 to February 1971 for old left pneumo-hemothorax, and empyema thoracis, post stab wound.  He underwent posterior tube thoracostomy, exploratory laparotomy, and decortication.

Lay affidavits signed in December 1972 from fellow servicemen attest to the affiants having observed the Veteran in the hospital after his injuries.  In addition, one of the affiants stated that he had arrived at the scene of the accident, finding the Veteran lying on the road unconscious with blood coming out of his mouth.

In a March 1972 statement, the Veteran reported that he suffers from asthma and weak lungs due to his in-service motor vehicle accident.  In a December 1972 statement, the Veteran stated that, following the in-service accident, he experienced coughing and spitting up blood.  He reported that he subsequently suffered from a pneumo-hemothorax, which he feels was due to his in-service motor vehicle accident.

A VA examination report dated in January 1992 reflects diagnoses of residual stab wound scarring; post thoracostomy and resection of the left 6th rib; and pulmonary infiltrates in the left upper lobe with residuals of pleural disease of the left lower chest of unknown etiology.

In a May 2007 statement, the Veteran reported that he suffers from a chronic lung disability due to a motor vehicle accident.  He indicated that he can hardly breathe or walk long distances.  He reported that the surgery in 1970 and 1971 was also related to this in-service injury.  He stated that the treating surgeon discovered that his left lung had shrunk and was no longer functioning.  According to the Veteran, the treatment provider also reported that his lung disease was old.

In June 2007, the Veteran reported that he had not been hospitalized or consulted any doctors since his surgery.  In September 2007, he said that, at the time of his accident, he vomited blood and has continued to cough up clotted blood since that time.  He also endorsed continuing chest pain.  The Veteran further stated that he sometimes experiences difficulty breathing.  In October 2007, the Veteran reported that, after his discharge from service, his symptoms led to asthma, which was treated at home by a private physician.  At an informal conference in November 2007, the Veteran indicated that he had not received any treatment for a lung disorder following his military discharge, aside from the 1971 surgery.

Pursuant to the September 2010 Board Remand, the Veteran was afforded a VA examination in September 2013 at which time the examiner noted a current diagnosis of restrictive lung disease.  A contemporaneous chest x-ray revealed "left basal pleural thickening and/or effusion secondary to the stab wound of the left chest in December 2010."  The examiner also noted past diagnoses of pneumonia and pulmonary tuberculosis.

With respect to the question of nexus, the September 2013 VA examiner explained, 

Although the medical records during service supported the Veteran's claim that he sustained injuries in a motor vehicle accident in April 1948, those injuries were mainly involving his neck and shoulders.  During his hospital stay [from] April 1948 to June 7, 1948, his complaints were primarily neck and shoulder pains.  There was no evidence of a pulmonary complaint nor chest/lung injury nor pneumohemothorax that may be associated with the vehicular accident during that time.

Moreover, his chest x-ray on May 18, 1948 was "Negative".  There was also no evidence that he received medical treatment for a pulmonary complaint or lung disorder disability after hospital discharge while he was still in service and within 1 year after his retirement from service.  I strongly believe that his pulmonary complaints lung conditions started after the stab wound incident in Dec. 1970 which was 21 years after retirement from service and were less likely related to the vehicular accident during service.

The Veteran's current radiologic findings of elevated left hemidiaphragm with blunting of the left sulcus which may relate to minimal pleural thickening and/or effusion are most likely residuals from his previous chest injury (stab wound, left chest) in Dec. 1970 and are less likely related to the motor vehicle accident during service in April 1948.  His current symptoms of left-sided chest pain and left-sided upper and mid back pains are likewise most likely related to his previous chest injury (stab wound) in Dec 1970.  However, his complaints of shortness of breath on moderate exertion may possibly be multifactorial in etiology as evidenced by his current CXR findings of a) left basal pleural thickening and/or effusion; b)Pneumonia c) PTB.  The current radiologic findings of Pneumonia and Pulmonary TB are newly-acquired lung infections and are not related to the motor vehicle accident during service in April 1948.  Although cough may also be a manifestation of PTB and Pneumonia, the Veteran's intermittent productive cough accompanied by colds, nasal congestion and postnasal drip are most likely due to Allergic Rhinitis and are less likely related to the motor vehicle accident during service in April 1948.

Based on the above findings, the Veteran's current pulmonary conditions stated above and allergic rhinitis are less likely than not (<50% probability) incurred in or caused by the motor vehicle accident during service.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claim, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed respiratory disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the September 2013 VA medical opinion was based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran; the Board therefore places significant weight on the findings of the September 2013 VA examiner.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the September 2013 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

Based on a review of the evidence, the Board finds that service connection for a chronic lung disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms, such as shortness of breath and coughing up blood.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran's contention that he has a chronic respiratory disability related to his in-service injuries has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with a chronic lung disability during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The evidence does not document a diagnosis of a chronic respiratory disability for years following his military discharge.  C.f., Walker, 708 F.3d at 1331.  Notably, the April 1963 VA examination did not document any complaints related to the Veteran's respiratory system.  Finally, the Veteran's contentions regarding chronic respiratory symptomatology dating from service are less probative than the findings of the September 2013 VA examiner who considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a chronic lung disability.  Accordingly, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a chronic lung disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


